[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RESPONSE TO MOTION FORARTICULATION FILED ON APRIL 29, 1994
(1) The above case was assigned for a jury trial on October 21, 1993, a date which had been selected by the parties.
(2) On October 21, 1993, the plaintiff and his counsel appeared at the assigned time for trial.
(3) Neither the defendant nor his counsel appeared for trial on October 21, 1993.
(4) The defendant made no request of the Court for a continuance or made any motion for a continuance.
(5) Because plaintiff and his counsel appeared for trial and defendant did not appear a default for failure to appear for trial was entered against the defendant and costs were assessed against him.
(6) On January 24, 1994 the defendant filed a Motion to Set Aside default which motion was denied. The reason for the denial was that defendant never filed any request or motion for postponement of the October 21, 1993 trial.
Furthermore,
the reasons stated were insufficient. No indication was found that any contact was made as indicated in Section 2b of such motion. Such "relay" of information would not satisfy a request for continuance even if made.
(7) The representation contained in Section 2c of said motion to set aside default did not result in the plaintiff's acquiescence. Instead he and counsel appeared CT Page 5223 at trial and requested to proceed.
(8) Even if defendant properly requested a continuance of the October 21, 1993 trial for the grounds stated in the motion to set aside default, he would have been requested to have substitute counsel select the jury.
(9) Plaintiff objected to Motion to Set Aside default (see Motion #132). The Court found that this objection had merit.
BY THE COURT
John J. Langenbach, J.